

 


AMENDMENT
to the
WALGREEN CO. PROFIT-SHARING RESTORATION PLAN


I.


The Walgreen Co. Profit-Sharing Restoration Plan (the “Plan”) is amended to add
the following paragraph after the last paragraph of Section 3 (Participation):


“Notwithstanding the foregoing, no employees shall be permitted into the Plan on
and after October 1, 2010.”


II.


Effective January 1, 2011, the following Section 4.7 shall be added after
Section 4.6 (Effect of Payment):


‘4.7  Frozen Plan.  No contributions to the Secular Trust shall be permitted
under the Plan on and after January 1, 2011.  Participants who have a phantom
account under the Secular Trust prior to such date, however, may continue to
maintain such account.”
 

